UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7820



WOOSTON OSBORNE,

                                              Plaintiff - Appellant,

          versus

DEPARTMENT OF CORRECTIONS; COMMONWEALTH OF
VIRGINIA,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-1066-R)


Submitted:   January 18, 1996             Decided:   February 8, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Wooston Osborne, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wooston Osborne appeals the dismissal without prejudice of his

pro se 42 U.S.C. § 1983 (1988) complaint. The district court dis-

missed Osborne's complaint for failure to state a cognizable § 1983

claim. This Court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1988), and certain interlocutory and collateral
orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b). Because

Osborne may be able to save this action by amending his complaint

in compliance with the district court's order, the order which

Osborne seeks to appeal is not an appealable final order. See
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064

(1993). We note that Osborne can save this action by amending his

complaint to include allegations against specific prison employees

or officials who acted under color of state law, or against private
individuals who were willful participants in a joint action with a

State or agent of a State. See West v. Atkins, 487 U.S. 42, 48-50

(1988); Dennis v. Sparks, 449 U.S. 24, 27-28 (1980).

     Accordingly, we dismiss the appeal. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2